UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): December 15, 2011 THE FIRST BANCORP, INC. (Exact name of Registrant as specified in charter) MAINE (State or other jurisdiction of incorporation) 0-26589 01-0404322 (Commission file number) (IRS employer identification no.) Main Street, Damariscotta, Maine (Address of principal executive offices) (Zip Code) (207) 563-3195 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) TABLE OF CONTENTS Item 8.01 Other EventsPage 1 Item 9.01 Financial Statements and Exhibits.Page 1 Signatures Page 2 Exhibit Index Page 3 Section 8 - Other Events Item 8.01 Other Events. On December 15, 2011, the Registrant issued the press release filed herewith as Exhibit 99.1 announcing the declaration of a cash dividend. Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements, Pro Forma Financial Information and Exhibits. (c) Exhibits. The following Exhibits are being furnished herewith: 99.1 Registrant's Press Release dated December 15, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE FIRST BANCORP, INC. By: /s/ F. STEPHEN WARD F. Stephen Ward Executive Vice President & Chief Financial Officer Dated: December 15, 2011 Exhibit Index Exhibit Number Description of Exhibit 99.1 Registrant's Press Release dated December 15, 2011.
